Citation Nr: 1717231	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease to include as secondary to service-connected right upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a June 2016 videoconference hearing.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for lumbar spine degenerative disc disease is warranted.  38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. § 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for the Veteran's lumbar spine degenerative disc disease as the evidence for and against a finding that lumbar spine degenerative disc disease was incurred due to active military service is at least in equipoise.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§1131; 38 C.F.R. § 3.303 (a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The Veteran asserts that her lumbar degenerative disc disease is related to picking up heavy litters as a surgical technician during her service.  Alternatively, the Veteran avers that her lumbar spine disability is related to her service-connected right upper extremity neuropathy.  As the Board is in agreement with the former contention, the latter need not be discussed.  

The medical evidence of record demonstrates a diagnosis of lumbar spine degenerative disc disease.  A present disability is established. 

The Board finds plausible that a back injury was incurred in service.  The Veteran is credible in her testimony that she injured her back lifting heavy loads to include transferring patients.  The Veteran is shown to have served as a surgical technician for over ten years.  Although service treatment records do not document any complaints or treatment for back pain, specifically, the Veteran's was treated for numerous other orthopedic injuries, including right hip pain due to lifting heavy litters.  

The Veteran reports that she has experienced back pain since service.  A July 2006 VA examination report includes the Veteran's report that she had lumbosacral pain which began during her service in 1980.  The Veteran was found to have lumbosacral strain.  An October 2009 examination report for an unrelated claim includes the Veteran's report of back pain since service.  Further, the Veteran credibly testified at her June 2016 Board hearing that she had back pain since her time in service.

The claims file includes a September 2016 note from the Veteran's physician's assistant at the VA medical center.  He states that an association between back injuries in health care personnel and transferring patients in and out of bed is fairly well documented.  He concluded that it was at least as likely as not that the Veteran's back problems could be related to her service.

In contrast, the Veteran's December 2016 VA examiner noted that the Veteran had a current diagnosis of lumbar degenerative disc disease but found that the Veteran's condition was less likely than not due to service.  The examiner's rationale was that no degenerative disc disease or any pathology was shown on imaging until 23 years after service, that she had physical employment and a 2007 injury to the back after service.  

In light of the above, the Board finds that the evidence is at least in equipoise regarding service connection for dermatitis, to include eczema, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for lumbar spine degenerative disc disease is granted.












ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted. 



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


